A careful reading of the Act of October 22, 1932 (Acts 1932 [Ex. Sess.], pp. 107, 108) discloses that the act was drawn with a view to its passage and approval during the current tax year beginning October 1, 1931, and ending September 30, 1932.
The tax returns, covering net income for a full tax year, were required by section 2 to be filed within the first ten days of October, 1932.
The exemption from ad valorem taxes of 1931-1932 was with the same thought in mind, to remove that tax before it became due on October 1, 1932, and let the excise tax cover that tax year.
But the act was not passed and approved until October 22, 1932, with the result that section 100 of the Constitution intervenes to prevent cutting off the ad valorem tax for that period.
It is the manifest purpose of the act to make the taxes successive, not cumulative, the one to be in lieu of the other, not a doubling up of the two.
Carrying out this intent, it follows that while the ad valorem tax on shares of state banks remained in force, the excise tax did not attach. The excise tax paid for the tax year 1931-1932 was therefore wrongfully collected, and plaintiff was entitled to recover same. State ex rel. Crumpton v. Montgomery et al., 177 Ala. 212, 241, 59 So. 294.
FOSTER, J., concurs.